department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp b03 tl-n-3285-98 uilc dollar_figure internal_revenue_service national_office field_service_advice memorandum for john m altman senior trial attorney cc ner podcin from curtis g wilson assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject disguised sale this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-3285-98 legend date date a b c d e f issues whether partnership items include the determination that a series of contributions and distributions entered into by related partnerships and their partners constitute a disguised sale conclusions contributions to and distributions from a partnership constitute partnership items and are properly determined in a notice of final_partnership_administrative_adjustment fact sec_1 on date a loaned dollar_figurex to b and also purchased an option to later purchase an interest in b at the time of the loan b’s primary partners were the c group b distributed the loan proceeds to c and c executed term loans in favor of b in the aggregate of dollar_figurex b pledged the term loans as security for the a loan during date b divided into two continuing entities b and d c contributed to d an interest in b in exchange for an interest in d some of the c group made new guarantees of the a loan and a released the term loans as security b in turn transferred the term loans to d d then transferred its interest in b to b e contributed_property to b in exchange for an interest therein in exchange for an interest in e a transferred to e an interest in the a loan and an interest in the 1this is an abbreviated version of only those facts that are necessary to resolve the question presented the complete details of the transaction are not set forth herein tl-n-3285-98 option to purchase b similarly f which owned an interest in the a loan and option transferred its entire_interest in those items to e in exchange for an interest therein through this series of transactions e obtained on interest in the a loan and all of the option e contributed its interest in the a loan and option to b in exchange for an interest therein a contributed its remaining interest in the a loan to b in exchange for an interest in b the loan was retired after this series of transactions d held the term loans as a partnership asset c who owned nearly all of d pays the interest on the loans through a circular escrow arrangement whereby the interest is deposited into an escrow account paid to d from the escrow account and returned to the same escrow account as a cash distribution the irs has determined that the series of transactions occurring during date constituted a disguised sale of a portion of c’s interest in b to a and e it has further been determined that d’s ownership of the term loans lacks economic_substance as demonstrated by the circular escrow arrangement and that the loans should be treated as having been distributed directly from b to c law and analysis in congress enacted the tefra unified_audit and litigation procedures to simplify and streamline the partnership audit litigation and assessment process the underlying principle of tefra is that the tax treatment of items of partnership income loss deductions and credits will be determined at the partnership level in a unified partnership proceeding rather than separate proceedings with the partners conf_rep no pincite 1982_2_cb_600 a ‘partnership item’ means any item required to be taken into account for the partnership’s taxable_year to the extent prescribed by the commissioner’s regulations as an item that ‘is more appropriately determined at the partnership level’ 87_tc_783 quoting sec_6231 the ultimate issue in the present case is whether the adjustments at issue in the examination of b are partnership items despite the complexity of the overall series of transactions each transaction standing alone is either a contribution or distribution to a partnership thus the issue is whether contributions to and distributions from a partnership constitute partnership items 2the incoming request does not question the applicability of the tefra provisions to b therefore the issue will not be addressed herein tl-n-3285-98 generally partnership items are items of income gain loss deduction and credit see sec_301_6231_a_3_-1 the regulations promulgated under sec_6231 however sets forth the full list of what constitutes partnership items among the items expressly listed are items related to contributions distributions and certain transactions in which a partner is not acting as a partner see sec_301_6231_a_3_-1 the determination of whether these items are in fact partnership items turns in part on the extent to which the partnership is required to determine the character and amount of a partner’s interest in the partnership for purposes of partnership books_and_records id the regulation clarifies by providing specific illustrations see generally sec_301_6231_a_3_-1 for purposes of its illustration regarding contributions the regulation states that the partnership needs to determine among other things the character of an amount received from a partner for example whether it is a contribution a loan or a repayment of a loan sec_301_6231_a_3_-1 it is the character of the amount received from the partners that are among the items at issue here and the character of the amounts received clearly fall within the definition of partnership items for purposes of its illustration regarding distributions the regulation states that the partnership needs to determine among other things the character of an amount transferred to a partner for example whether it is a distribution a loan or a repayment of a loan sec_301_6231_a_3_-1 it is the character of amounts transferred to partners that are among the items at issue here and the character of amounts transferred clearly fall within the definition of partnership items it must be noted however that the list set forth in the regulations is broad and inclusive partnership items not only include those items expressly listed such as the information underlying contributions and distributions but also the legal and factual determinations that underlie the determination of the amount timing and characterization of items of income credit gain loss deduction etc sec_301_6231_a_3_-1 for example in doe v commissioner ustc big_number 10th cir the service made certain basis determinations in a partner level deficiency proceeding that were inconsistent with the partnership’s characterization of certain loans on appeal the tenth circuit held that absent a tefra proceeding the service was bound by the treatment of the loans on the partnership’s books_and_records the corollary to this is that the proper method to challenge the characterization of a loan is at the entity level 3we also note that the recent case of rhone-poulenc surfactants specialties l p v commissioner t c no date similarly involved the tl-n-3285-98 having determined that the transactions at issue are partnership items a question remains as to which entity they belong among the adjustments to be made the service seeks to recharacterize the transfer of the term loans from b to d as a distribution from b to c it follows that a corresponding adjustment must be made to d’s characterization of the same transaction as well as its treatment of the term loans as valid indebtedness therefore notices of final_partnership_administrative_adjustment should be issued to both b and d case development hazards and other considerations please call if you have any further questions recharacterization of contributions and distributions in its opinion the tax_court noted without further inquiry that the parties agreed that the recharacterization issue was a partnership_item this is significant because the court’s jurisdiction in the proceeding was limited to partnership items see sec_6226 thus if the court concluded that the disguised sale issue was not a partnership_item it would have been incumbent on the court to dismiss the action sua sponte 424_us_737 though neither party has questioned the jurisdiction of the court_of_appeals to entertain the appeal we are obligated to do so on our own motion if a question thereto exists
